 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JEROME JULIUS BROWN SR.,

 9                             Plaintiff,               Case No. C19-1503-RSM

10          v.                                          ORDER

11   BRIAN E. FROSH, et al.,

12                             Defendants.

13

14          The Court, having reviewed Plaintiff’s application to proceed in forma pauperis (“IFP”),

15   the Report and Recommendation of Michelle L. Peterson, United States Magistrate Judge, and

16   the remaining record, does hereby find and ORDER:

17          (1)    The Court adopts the Report and Recommendation;

18          (2)    Plaintiff’s IFP application (dkt. # 1) is DENIED;

19          (3)    This case is DISMISSED without prejudice; and

20

21   \\

22   \\

23




     ORDER - 1
 1          (4)    The Clerk is directed to send copies of this Order to Plaintiff and to the Honorable

 2   Michelle L. Peterson.

 3          Dated this 22 day of October 2019.

 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6                                               CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
